Citation Nr: 0625275	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1989 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issue of 
service connection for hypertension.  The RO granted service 
connection for hypertension in December 2004, and this issue 
is no longer before the Board on appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board notes that the veteran's military occupational 
specialty was that of cannon crew member.  As a result, the 
veteran stated that he was exposed to artillery fire that 
resulted in a bilateral hearing loss.  

In an audiogram performed in March 1993, the examiner 
commented that the veteran was routinely exposed to hazardous 
noise.  

After service the veteran underwent a private audiological 
examination in September 2004.  The test results showed pure 
tone thresholds at or above 40 decibels at the 3000 and 4000 
Hertz levels in both ears, which signifies a bilateral 
hearing loss disability under 38 C.F.R. § 3.385.  

Given the veteran's routine exposure to hazardous noise 
during his period of active service and his current bilateral 
hearing disability, the Board finds the veteran should be 
afforded a VA examination to ascertain the nature and likely 
etiology of his claimed hearing disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the bilateral 
hearing disability since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed bilateral 
hearing disorder.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current bilateral 
hearing disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for bilateral hearing 
disability should be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  
 
Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


